Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 29, 2018

                                    No. 04-17-00799-CR

                                   Derri Raye LUKASIK,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR9695
                         Honorable Melisa Skinner, Judge Presiding


                                       ORDER
        Appellant’s brief was due March 23, 2018. On March 27, 2018, appellant filed a motion
for extension of time asking for an extension of forty-five days from the date the motion was
filed. After review, we GRANT IN PART AND DENY IN PART appellant’s motion. We
GRANT appellant an extension of thirty days from the date the motion was filed, but DENY
appellant’s request for an extension of forty-five days from the date the motion was filed. We
therefore ORDER appellant to file the brief in this court on or before April 26, 2018.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court